Exhibit 10.5

SEARS HOLDINGS CORPORATION

Director Compensation Program

Effective as of May 4, 2010

 

  •  

Only non-employee directors will be compensated for serving as directors of the
Company

 

  •  

Each non-employee director will receive an annual cash retainer of $60,000

 

  •  

The chairperson of the Audit Committee of the Board of Directors will receive an
additional annual cash retainer of $10,000

 

  •  

No other director will receive additional compensation for Board service

 

  •  

All directors will be reimbursed for out-of-pocket expenses incurred to attend
meetings of the Board of Directors and committees of the Board of Directors